MAYFIELD, J.
This was a hill under the statute (Code 1907, § 5448 (809)) to quiet title and determine claim to land. Complainant claimed title exclusively through respondent. Complainant’s title depended solely upon a sheriff’s deed and sale, made under execution of fieri facias issued upon a judgment against the respondent. Respondent answered, denying and disputing complainant’s title, alleging the invalidity of the judgment and of the subsequent sale and deed thereunder, and made his answer a cross-bill, and asked affirmative relief through the vacation and annulment of the judgment and sale thereunder, and the cancellation of the sheriff’s deed. On final hearing the chancellor granted the relief prayed in the original bill, and dismissed the cross-bill. From that decree this appeal is prosecuted.’
The record before us fails to sufficiently show a valid judgment as the basis of the execution sale and of the sheriff’s deed thereunder. The execution sale and sheriff’s deed are void, unless based upon a judgment. The decree of the chancellor is reversed, and the cause remanded.
Reversed and remanded.
Dowdell, C. J., and Simpson and Denson,. JJ., concur.